DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/22/2019. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 6082076) and further in view of Peeters (US Patent 6070400).

Regarding Claim 1, Anderson discloses a bale wrapping apparatus for both inline and individual bale wrapping (200-fig. 1), the bale wrapping apparatus comprising: 
a rolling chassis (112-Fig. 2) configured to move along a ground surface during inline bale wrapping (Column 2, lines 45-50, 112 moves bale wrapper along a ground surface); 
a bale receiving support (120-Fig. 5) coupled to the chassis for supporting a bale (20-Fig. 5) above the ground surface; 
a bale wrapping mechanism (140-Fig. 4) coupled to the chassis rearward of the bale receiving support (Fig. 4, 140 is rearward of 120), the bale wrapping mechanism configured to carry a plastic film (145-Fig. 9) around the bale when the bale is positioned in a bale wrapping space of the bale wrapping mechanism (Fig. 9 displays the wrapping of a bale); 
a pair of powered rollers (130(a-b)-Fig. 9) configured to support the bale in the bale wrapping space and rotate the bale in the bale wrapping space during individual bale wrapping (Fig. 9 displays the wrapping of a bale and Column 4, lines 30-36);
an inclined support (115-Fig. 2) coupled to the chassis rearward of the bale wrapping mechanism to transport a wrapped bale from the bale wrapping space to a ground surface (Column 2, lines 58-61); and 
a powered ram (40-Fig. 5) coupled to the chassis for advancing the bale from the bale receiving support into the bale wrapping space (Column 6, lines 37-42).
However, Anderson is silent regarding wherein the bale wrapping mechanism comprises at least one movable tine that is configured to extend into the bale wrapping 
Peeters teaches wherein a bale wrapping mechanism (60-Fig. 1) comprises at least one movable tine (190-Figs. 11 and 12) that is configured to extend into the bale wrapping space to support the bale in the bale wrapping space when the bale wrapping apparatus (Fig. 9, forks 190 are extending into assembly 60) is configured for inline bale wrapping (Fig. 1, orientation of assembly 60 is capable of inline wrapping) and is movable out of the bale wrapping space when the bale wrapping apparatus is configured for individual bale wrapping (Fig. 12 and Column 5, lines 55-60, forks 190 are removable which is interpreted as being moved out of the wrapping space while wrapping an individual bales).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping device of Anderson, by incorporating the forks as taught Peeters, so to provide additional support to a bale during the wrapping process in order to insure the bale does not shift toward the ground (Column 5, lines 49-50, Peeters).

Regarding Claim 2, Anderson and as modified by Peeters in the parent claim teaches all the limitations of claim 2, and Peeters further teaches wherein the apparatus comprises two movable tines (Fig. 11, forks 190 is a pair of rods).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping (Column 5, lines 49-50, Peeters).

Regarding Claim 5, Anderson and as modified by Peeters in the parent claim teaches all the limitations of claim 5, and Peeters further teaches wherein the tines extend a length of the bale wrapping space towards the inclined support (Fig. 9, forks 190 extend toward the rear of the bale wrapper and through assembly 60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping device of Anderson, by incorporating the forks as taught Peeters, so to provide additional support to a bale during the wrapping process in order to insure the bale does not shift toward the ground (Column 5, lines 49-50, Peeters).

Regarding Claim 6, Anderson and as modified by Peeters in the parent claim teaches all the limitations of claim 6, and Peeters further teaches wherein the tines extend beyond a length of the bale wrapping space towards the inclined support (Fig. 9, forks 190 extend toward the rear of the bale wrapper and through assembly 60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping device of Anderson, by incorporating the forks as taught Peeters, so to provide additional support to a bale during the wrapping process in order to insure the bale does not shift toward the ground (Column 5, lines 49-50, Peeters).

Regarding Claim 7, Anderson and as modified by Peeters in the parent claim teaches all the limitations of claim 7, and Peeters further teaches wherein the tines have a circular cross-section as they extend into the bale wrapping space (Fig. 12, 190 has a circular cross-section as they extend into the assembly 60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping device of Anderson, by incorporating the forks as taught Peeters, so to provide additional support to a bale during the wrapping process in order to insure the bale does not shift toward the ground (Column 5, lines 49-50, Peeters).

Regarding Claim 8, Anderson and as modified by Peeters in the parent claim teaches all the limitations of claim 8, and Peeters further teaches wherein the tines have a circular cross-section and narrow to a point as they extend into the bale wrapping space (Fig. 12, 190 has a circular cross-section that arrows to a point as they extend into the assembly 60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bale wrapping device of Anderson, by incorporating the forks as taught Peeters, so to provide additional support to a bale during the wrapping process in order to insure the bale does not shift toward the ground (Column 5, lines 49-50, Peeters).

Regarding Claim 9, Anderson and as modified by Peeters in the parent claim, Peeters teaches wherein an outer surface of the tines has a smooth portion to provide for the plastic film to slide along the tines (Fig. 12, forks 190 appear to have a smooth surface).
It would have been obvious to one of ordinary skill in the art, that forks 190 have a smooth surface in order to allow the forks to be inserted and removed from the apparatus.

Regarding Claim 10, Anderson and as modified by Peeters in the parent claim, Anderson discloses wherein the pair of powered rollers comprises a first powered roller (130a-Fig. 1) positioned forward of the bale wrapping mechanism and a second powered roller (130b-Fig. 1) positioned rearward of the bale wrapping mechanism.

Regarding Claim 17, Anderson and as modified by Peeters in the parent claim, Anderson discloses wherein the pair of powered rollers comprises a first powered roller (130a-Fig. 1) positioned forward of the bale wrapping mechanism and a second powered roller (130b-Fig. 1) positioned rearward of the bale wrapping mechanism.

Regarding Claim 20, Anderson and as modified by Peeters in the parent claim, Peeters teaches wherein each of the tines is movably coupled to the bale receiving support (Fig. 16, forks 190 can be removed or inserted into 144 and 28 and the insertion into 144 or 28 is interpreted as be moveably coupled).


Claims 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 6082076) and as modified Peeters (US Patent 6070400) in the parent claim, and further in view of Heaney (US Pub 20150245563).

Regarding Claim 11, Anderson and as modified by Peeters in the parent claim, Anderson disclose the first powered roller.
However, Anderson as modified by Peeters is silent regarding wherein the first powered roller is movable between a first position below a top surface of the bale receiving support and a second position extending upwardly beyond the top surface of the bale receiving support.
Heaney teaches wherein a first powered roller (50-Fig. 4) is movable between a first position below a top surface of the bale receiving support and a second position extending upwardly beyond a top surface of a bale receiving support (Figs. 4-8 displays the vertical displacement of roller 50 via transfer element 16 about pivot axis 16, where the roller is above and below various bale support surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified one of the power rollers as taught by Anderson, to have incorporated the transfer element as taught by Heaney, so to allow the roller to displace vertical, in order to allow the bale to be transferred into the bale wrapper (abstract, Heaney).

Regarding Claim 13, Anderson and as modified by Peeters and Heaney in the parent claim, Heaney further teaches wherein the first powered roller is positioned outside of the bale wrapping space when in the second position (Figs. 4-8 displays the vertical displacement of roller 50 via transfer element 16 about pivot axis 16, where the roller is outside the bale wrapping space).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified one of the power rollers as taught by Anderson, to have incorporated the transfer element as taught by Heaney, so to allow the roller to displace vertical, in order to allow the bale to be transferred into the bale wrapper (abstract, Heaney).

Regarding Claim 15, Anderson and as modified by Peeters and Heaney in the parent claim, Heaney further teaches herein the first powered roller is pivotally mounted to the chassis (Figs. 4-8 displays the vertical displacement of roller 50 via transfer element 16 about pivot axis 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified one of the power rollers as taught by Anderson, to have incorporated the transfer element as taught by Heaney, so to allow the roller to displace vertical, in order to allow the bale to be transferred into the bale wrapper (abstract, Heaney).

Regarding Claim 18, Anderson and as modified by Peeters in the parent claim, Anderson disclose the first powered roller.

Heaney teaches wherein a first powered roller (50-Fig. 4) is movable between a first position below a top surface of the bale receiving support and a second position extending upwardly beyond a top surface of a bale receiving support (Figs. 4-8 displays the vertical displacement of roller 50 via transfer element 16 about pivot axis 16, where the roller is above and below various bale support surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified one of the power rollers as taught by Anderson, to have incorporated the transfer element as taught by Heaney, so to allow the roller to displace vertical, in order to allow the bale to be transferred into the bale wrapper (abstract, Heaney).

Allowable Subject Matter
Claims 3-4, 12, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 recite a pair of tines which are pivotally coupled to the bale receiving support and pivots in and out of the bale wrapping space; the prior art of record fails to anticipate these limitations.
Claims 12, 14, 16 and 19 recite a second powered roller which is displaced relative to a support surface; the prior art of record teaches a one of a pair of rollers 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/12/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731